   Case 1:21-cv-02376-RDB Document 1-2 Filed 09/16/21 Page 1 of 1



                             EXHIBIT LIST

EXHIBIT ID    DOCUMENT
    A         USM Chancellor Jay A. Perman Issues COVID Vaccination Mandate for
              USM Students, Faculty, and Staff
    B         November 30, 2020 EUA Review Memorandum for Moderna TX, Inc.
    C         November 20, 2020 EUA Review Memorandum for Pfizer and
              BioNTech
    D         February 4, 2021 EUA Review Memorandum for Janssen Biotech, Inc.
    E         Affidavit of Travis Pavlock
    F         Affidavit of Sophie Helldorfer
    G         Towson University Temporary COVID-19 Code of Student Conduct
              Addendum
    H         Affidavit of Linda Whaley Johnson
    I         September 5, 2021 VAERS Results for COVID-19 Vaccines
    J         April 13, 2021 Joint CDC and FDA Statement on Johnson & Johnson
              COVID-19 Vaccine
    K         Fact Sheet for Healthcare Providers Administering Vaccine EUA of the
              Moderna COVID-19 Vaccine
    L         Fact Sheet for Healthcare Providers Administering Vaccine EUA of the
              Pfizer-BioNTech COVID-19 Vaccine
    M         Fact Sheet for Healthcare Providers Administering Vaccine EUA of the
              Janssen COVID-19 Vaccine
